EXHIBIT 10.1

SERVICES AGREEMENT

This Services Agreement (this “Agreement”), dated as of December 12, 2011, is by
and between PEPSICO, INC. a North Carolina corporation, with an office and
principal place of business at 700 Anderson Hill Road, Purchase, New York 10577
(together with its affiliates and subsidiaries, the “Company”) and RICHARD A.
GOODMAN (the “Consultant”).

WITNESSETH

WHEREAS, the Company desires to engage the Consultant to provide professional
services to the Company, and the Consultant is willing to provide such
professional services to the Company, on the terms and conditions hereinafter
set forth.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Term. The term of this Agreement shall commence on January 1, 2012 (the
“Effective Date”) and shall end on the first anniversary of the Effective Date,
unless sooner terminated in accordance with the provisions of Section 4 (such
period, the “Term”). The Term of this Agreement may be extended for an
additional period(s) upon mutual agreement of the parties.

2. Services to be Provided by the Consultant.

2.1 During the Term, the Consultant shall serve on the board of directors of
Grupo Gepp, S.A.P.I. de C.V., and the audit committee thereof, as a designated
representative of the Company and shall make himself available to provide such
consulting services as the Company reasonably requests (collectively, the
“Services”). During the Term, the level of Services to be provided by the
Consultant shall be 20% or less of the average level of services provided by the
Consultant as an employee of the Company for the thirty-six (36) month period
preceding the Effective Date.

2.2 The Consultant shall at all times perform Services in a professional and
responsible manner consistent with the standard of care, diligence and skill
ordinarily exercised by similar professionals under similar circumstances in
accordance with customarily accepted, good and sound professional practices and
procedures. The Company shall provide such access to its information and
property as may be reasonably required in order to permit the Consultant to
perform the Services. The Chief HR Officer of the Company shall be the
authorized representative of the Company with respect to the Services to be
provided by the Consultant. In connection with the performance of the Services,
the Consultant shall cooperate with the Company’s personnel and shall comply
with all applicable laws, rules, and regulations and Company policies, including
the PepsiCo Worldwide Code of Conduct and the PepsiCo JV Governance Policy, as
in effect from time to time, and any security requirements of the Company
concerning the safety of persons and property.

2.3 The Consultant will provide all materials, equipment and other tools
necessary to perform the Services for the Company.

3. Compensation.

3.1 As full consideration for the Services performed under this Agreement and
acceptance of the restrictive covenants set forth in this Agreement, the Company
shall pay the Consultant $25,000 for each calendar quarter during the Term with
respect to which the Consultant performs the Services set forth in Section 2.1
above.

3.2 The Company shall reimburse the Consultant for reasonable and necessary out-



--------------------------------------------------------------------------------

of-pocket expenses incurred by the Consultant in connection with the performance
of the Services in accordance with Company policy and procedures and subject to
limitations adopted by the Company from time to time.

3.3 In order to receive payment, the Consultant will submit invoices to the
Company, in a form acceptable to the Company, on a quarterly basis for time
spent performing Services and any authorized costs and expenses due for the
Services. Provided that invoices are submitted in a form acceptable to the
Company, the Company will pay the amount set forth in the Consultant’s invoice
within forty-five (45) calendar days from the Company’s receipt of the invoice.

4. Termination.

4.1 The Company may terminate this Agreement and/or require the Consultant to
cease providing any or all of the Services at any time and for any reason upon
written notice to the Consultant.

4.2 Upon thirty (30) calendar days’ prior written notice, either party may
terminate any specific Service or this entire Agreement due to a material breach
of this Agreement by the other party, provided that the breaching party has
failed to correct the breach to the non-breaching party’s reasonable
satisfaction within the thirty (30) calendar day notice period.

4.3 Upon termination of this Agreement pursuant to this Section 4, the Company
will pay the Consultant for all costs and expenses incurred pursuant to
Section 3 in connection with the Services performed up to the date of
termination and the fee payable pursuant to Section 3.1 shall be prorated based
on the number of days in the current calendar quarter that have elapsed. The
Consultant shall not be entitled to any additional compensation from the
Company.

4.4 Upon termination of this Agreement in its entirety or of specific Services
or upon conclusion of the Term, the Consultant will cooperate in transferring to
the Company all Work (as defined below) and related materials in the
Consultant’s possession, together with all pertinent information regarding the
Consultant’s Services to the Company.

5. Independent Contractor Relationship.

5.1 The Consultant will perform the Services as an independent contractor and
not as an employee. The Consultant shall not be deemed to be the Company’s
servant, employee, agent, partner, or joint venturer. The Consultant shall not
have any right or authority to incur obligations of any kind in the name of or
for the account of the Company or to commit or bind the Company to any contract
or other obligation, and all contracts entered into by the Consultant relating
to the Services shall be entered into by the Consultant as principal.

5.2 During the Term, the Consultant shall not be entitled to actively
participate in or accrue benefits under any benefit, compensation or other plan,
program or arrangement made available by the Company to its active employees,
including pension, stock, bonus, vacation, overtime, workers’ compensation,
unemployment insurance, disability insurance, health, dental or group insurance,
or any similar benefits. If, under any circumstances, any court or agency
reclassifies or deems the status of the Consultant as a Company employee for any
part of the Term, (a) the Consultant shall not be eligible, retroactively, or
prospectively, to participate in or receive any entitlement, benefit or
emolument under any benefit, compensation or other plan, program, or arrangement
the Company may provide to its employees and (b) the Consultant agrees to
indemnify the Company for any amounts that the Company is obligated to pay as a
result of any such reclassification.

5.3 The Consultant shall be solely responsible for paying and reporting any
federal, state and local taxes attributable to the compensation paid to the
Consultant under this Agreement. The Consultant shall cooperate with the
Company, including providing copies of the tax returns requested by the Company,
in the event of an audit or assessment by any tax authorities.



--------------------------------------------------------------------------------

5.4 The Consultant shall at any time have the free and unrestricted right to
engage in any other business activities as the Consultant sees fit, provided
that such other business activities do not preclude the Consultant from
performing the Services or are in conflict with any provision of this Agreement
or any agreement previously executed by the Consultant in favor of the Company
in effect at such time.

6. Proprietary Information.

6.1 During the Term, the Consultant may be exposed to the Company’s trade
secrets and confidential and proprietary information relating to the Company’s
business, which may include, without limitation, data and information relating
to research, operations, development, production, control, sale, advertising and
marketing, business plans, marketing strategy, technical information, process
and production information, environmental data, formulas, recipes, and methods
of manufacture (“Confidential Information”). If the Consultant is unsure about
the confidential nature of any information, the Consultant will obtain the
Company’s approval before using or disclosing the information in violation of
the terms below.

6.2 The Consultant will (a) hold all of the Company’s Confidential Information
in confidence and not disclose it to others without the Company’s prior written
consent; (b) limit use of the Company’s Confidential Information solely to the
performance of Services for the Company; and (c) physically secure the Company’s
Confidential Information in a manner to prevent its unauthorized disclosure or
use. The Consultant’s foregoing obligations of confidentiality and non-use do
not apply to information the Consultant can show (i) was in the public domain at
the time of disclosure or subsequently became available to the public from
sources other than the Consultant; (ii) by written record was in the
Consultant’s possession prior to beginning performance of Services and was not
acquired directly or indirectly from the Company; (iii) was disclosed to the
Consultant by a third party with no obligation of confidentiality to the Company
with respect to such information, or (iv) is required to be disclosed by an
official process, order, or like demand, provided that the Consultant has given
adequate prior notice to the Company of the process, order, or demand to enable
the Company a reasonable opportunity to oppose the same.

6.3 Upon termination of the Consultant’s services or at any other time upon
request by the Company, the Consultant shall promptly deliver to the Company all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company.

6.4 The provisions of this Section 6 are neither a novation of nor a
substitution for any agreements regarding confidentiality or non-competition
previously executed by the Consultant in favor of the Company.

7 Ownership of Intellectual Property. All tangible and intangible information,
materials and intellectual property, including, without limitation, ideas,
concepts, designs, products, methods, computer programs, software manuals,
compositions, prototypes, reports, inventions, drawings and/or specifications
developed, conceived, created or prepared by the Consultant in connection with
Services paid for by the Company (“Work”) shall be deemed “work made for hire”
under all applicable laws and shall be the Company’s sole property. If for any
reason any Work is not considered “work made for hire,” the Consultant will
obtain all right, title and interest to the Work, and the Consultant hereby,
without further compensation, irrevocably assigns, conveys and transfers to the
Company the entire right, title and interest worldwide in and to the Work and
all copyright, trade secret, patent, trademark and other intellectual property
rights, all contract and licensing rights, and all claims with respect to any of
the Work, whether known or unknown. The Consultant shall promptly disclose (or
cause to be disclosed) to the Company, all Work, and at the Company’s election,
the Consultant will cause the execution and assignment to the Company of



--------------------------------------------------------------------------------

applicable patent applications and letters patent. The Consultant further agrees
to execute documents that may be necessary for the perfection of the Company’s
interests, without compensation, at the Company’s expense. The Company reserves
the unilateral and unrestricted right to use the Work in any way the Company
desires.

8 Equitable Remedies. The Consultant acknowledges and agrees that the
restrictions contained in Sections 6 and 7 are necessary for the protection of
the business and goodwill of the Company and are considered by the Consultant to
be reasonable for such purpose. The Consultant agrees that any breach of
Section 6 or 7 is likely to cause the Company substantial and irrevocable damage
that is difficult to measure. Therefore, in the event of any such breach or
threatened breach, the Consultant agrees that the Company, in addition to such
other remedies that may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach, without
posting a bond or other security, and the right to specific performance of the
provisions of Sections 6 and 7, and the Consultant hereby waives the adequacy of
a remedy at law as a defense to such relief.

9 Representations and Warranties. The Consultant hereby represents, warrants and
covenants as follows:

9.1 The Consultant shall comply with all the Company rules and regulations and
any and all federal, state and local laws, rules, regulations, and orders of
public authority applicable to the Services and the premises where the Services
are to be performed, including, without limitation, local, state and, federal
tax and social security laws; and

9.2 The Consultant shall file all reports required to be filed in his name and
shall pay all taxes, fees and charges required by all applicable laws, rules,
regulations, and orders, including without limitation, all taxes, fees,
contributions, assessments or other charges applicable to his income and
personal property in connection with the Services.

10 Insurance and Risk to the Consultant. The Consultant acknowledges that the
Consultant has, effective as of the date hereof, appropriate insurance coverage,
including health insurance coverage, and that all claims for costs and expenses
incurred as a result of injuries, illness, loss, accidents or property damage of
the Consultant will be presented to the Consultant’s insurer. The Company makes
no representations with regard to the condition of any plant or other facility
to be visited by the Consultant. The Consultant agrees that no suit or claim
shall be brought against the Company by reason of any injury or loss sustained
by the Consultant while performing the Services for which the Consultant is
retained, except for those caused by grossly negligent acts on the part of the
Company, and that the Consultant bears all risks in connection with the
performance of the Services for which the Consultant has been retained by the
Company except to the extent caused by grossly negligent acts on the part of the
Company.

11 General Provisions.

11.1 Entire Agreement and Amendment. This Agreement sets forth the full
understanding of the parties as of the date stated above, and it supersedes any
and all agreements and representations made or dated prior to such date. This
Agreement may be amended only by written agreement of authorized representatives
of the parties, and, if signed by such representatives, all amendments will be
binding on the parties, despite any lack of legal consideration.

11.2 Notices. Any notices required to be sent by a party under this Agreement
shall be given in writing and shall be deemed to have been duly given if sent by
registered prepaid post to the last known address of the other party. Any such
notice shall be deemed to have been given two working days after registered
prepaid posting or in the case of a notice delivered personally at the time of
delivery.

11.3 Confidentiality. To the extent permitted by law, the Consultant agrees that
the



--------------------------------------------------------------------------------

terms and contents of this Agreement, and the contents of the negotiations and
discussions resulting in this Agreement, shall be maintained as confidential by
the Consultant and the Consultant’s attorneys, tax and financial advisors, and
immediate family members and shall not be disclosed to anyone other than the
Consultant’s attorneys, tax and financial advisors, and immediate family
members, except to the extent required by federal or state law or as otherwise
agreed to in writing by the Company.

11.4 Assignment. This Agreement shall be binding upon, and inure to the benefit
of, both parties and their respective successors and assigns; provided, however,
that the obligations of the Consultant shall not be assignable or delegable in
whole or in part without the prior written consent of the Company.

11.5 Time of the Essence. The parties acknowledge that time is of the essence in
the performance of the Services.

11.6 Waiver. Waiver by either party of the performance of any condition or
covenant of this Agreement shall not invalidate this Agreement, nor shall it be
deemed a waiver of any other covenant or condition. No waiver of any condition
or covenant shall be valid unless given in writing and executed by both parties.

11.7 Headings and Interpretation. The section headings used in this Agreement
are included for convenience and reference and in no way define, limit, or
describe the scope of the intent of any Section or Subsection. Each provision of
this Agreement shall be construed as to its fair meaning, and not for or against
either party based upon the source of the language at issue. The use of “shall”
and “will” are interchangeable in this Agreement.

11.8 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal, or unenforceable in any
respect, the invalidity, illegality, or unenforceability shall not affect any
other provision, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provision had never been contained herein.

11.9 Advertising and Publicity. Without the Company’s prior written consent, the
Consultant will not use or permit the use of the Company’s name or any of the
Company’s brand names, trademarks, trade names or logos in any form of
publication, advertising and/or publicity release.

11.10 Survivability. The provisions of Sections 5, 6, 7, 8, 9, 10 and 11 shall
survive the expiration or termination of this Agreement or the Services
hereunder.

11.11 Authority; Execution. The parties represent and warrant that they have the
full and complete authority to enter into and perform this Agreement. The
individuals executing this Agreement on behalf of the parties each represent and
warrant that he or she has the full and complete authority to do so and that the
parties will be bound thereby. This Agreement will not be binding on any party
in any manner until it is signed by all parties, and, if applicable, by the
officers of the parties listed below.

11.12 Counterparts. This Agreement may be delivered via facsimile executed in
counterpart, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

11.13 Choice of Law; Venue. THE VALIDITY, INTERPRETATION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE CONTROLLED AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AND THE STATE OR FEDERAL
DISTRICT COURTS LOCATED IN WESTCHESTER COUNTY SHALL HAVE EXCLUSIVE JURISDICTION
OVER ANY LEGAL ACTION CONCERNING OR RELATING TO THIS AGREEMENT.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Consultant have duly executed and
delivered this Agreement as of the day first written above:

 

CONSULTANT

    PEPSICO, INC.    RICHARD A. GOODMAN     By:   /s/    Cynthia M. Trudell     

By:

 

/s/    Richard Goodman

    Name:   Cynthia M. Trudell            Title:   Chief Human Resources Officer
PepsiCo     